        Case 1:16-cv-01520-LTS-SN Document 362 Filed 09/08/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    9/8/2020


GRACE PARK, et al.,

                                            Plaintiffs,                16-CV-1520 (LTS) (SN)

                          -against-                                     ORDER GRANTING
                                                                     PLAINTIFFS’ MOTION FOR
FDM GROUP INC., et al.,                                              PRELIMINARY APPROVAL
                                                                         OF SETTLEMENT
                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On August 12, 2020, Plaintiffs in this action, brought under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., and the New York State Labor Law (“NYLL”), Art. 19 §

650 et seq., filed a motion for preliminary approval of this wage and hour class settlement,

conditional certification of the settlement class under Rule 23(b), appointment of class counsel

and claims administrator, and approval of the notice of settlement. ECF No. 358. The parties

consented to the Court’s jurisdiction over this motion. See ECF No. 348.

        Having reviewed the Class Settlement Agreement, ECF No. 359, Ex. 1 (the “Class

Settlement Agreement”) and the parties’ submissions, the Court HEREBY ORDERS THE

FOLLOWING:

         1.      The Court grants preliminary approval of the Class Settlement Agreement. The

proposed agreement appears to be fair, reasonable and adequate such that class members should

receive notice of the settlement. See Lizondro-Garcia v. Kefi LLC, 300 F.R.D. 169, 179

(S.D.N.Y. 2014) (courts should permit notice of settlement to be sent to class members where an

initial evaluation shows there is the settlement is in the range of possible approval) (collecting
       Case 1:16-cv-01520-LTS-SN Document 362 Filed 09/08/20 Page 2 of 6




cases). See also Wright v. Stern, 553 F. Supp. 2d 337, 343 (S.D.N.Y. 2008) (“A

‘presumption of fairness, adequacy, and reasonableness may attach to a class settlement reached

in arm’s-length negotiations between experienced, capable counsel after meaningful discovery.”)

(quoting Wal–Mart Stores, Inc. v. Visa U.S.A. Inc., 396 F.3d 96, 116 (2d Cir. 2005)). The

assistance of an experienced JAMS mediator, Stephen Sonnenberg, reinforces the Court’s

finding that the settlement is non-collusive.

           2.      The Court conditionally certifies the Rule 23 class for settlement purposes only.

Plaintiffs—who propose a class of over 1,800 members alleging wage and hour violations—

appear to meet the requirements for class certification under Rules 23(a) and (b)(3). See Fed. R.

Civ. P. 23(a), 23(b)(3); Palacio v. E*Trade Fin. Corp., No. 10-CIV-4030 (RJH) (DCF), 2012 WL

1058409, at *1 (S.D.N.Y. Mar. 12, 2012) (noting “several practical purposes” of provisional

settlement class certification “including avoiding the costs of litigating class status while

facilitating a global settlement”). The Named Plaintiff and Class Members who take no action

(i.e. do not opt-out of the settlement) will be deemed “Participating Class Members.”

       3.          For purposes of settlement only, there shall be one state law class, defined as

follows:

                a. all persons employed by Defendant as Consultants from February 26, 2010,
                   through December 31, 2019, who were classified by Defendant as exempt and
                   paid pursuant to a hybrid compensation model consisting of base pay and daily
                   bonus payments.

All individuals included within the above definition are eligible to participate in the Settlement.

       4.          The Parties agree to settle this case for a Gross Settlement Fund of up to

$4,135,000.00. The “Net Settlement Fund” means the remainder of the Gross Settlement Fund

after deductions for: (i) the Error Fund as described in Section 4.1(D) of the Settlement

Agreement, (ii) Court-approved attorneys’ fees of $1,378,333.33 and costs not to exceed


                                                     2
       Case 1:16-cv-01520-LTS-SN Document 362 Filed 09/08/20 Page 3 of 6




$120,000.00, as described in Section 4.2 of the Settlement Agreement, (iii) Court-approved

service awards for Named Plaintiff and certain Lead Plaintiffs as described in Section 4.4 of the

Settlement Agreement, and (iv) the Claims Administrator’s fees as described in Section 4.3 of

the Settlement Agreement.

       5.      Participating Class Members as defined in the Settlement Agreement shall receive

a settlement check from the Net Settlement Fund based on their Pro Rata Share.

       6.      A Class Member’s Pro Rata Share shall be determined by the formula set forth in

the Settlement Agreement. Any amount of the Net Settlement Fund that is attributable to

individuals who timely submit an Opt-Out Statement and any amounts not paid to Participating

Class Members (whether because of delivery failures, failures by Participating Class Members to

timely and properly present Settlement Distribution Checks for payment, or otherwise) shall be

refunded to Defendant.

       7.      The Court appoints Plaintiffs’ counsel, The Law Office of Christopher Q. Davis,

PLLC, to be Class Counsel. See Fed. R. Civ. P. 23(g)(1)(A) (in evaluating the adequacy of class

counsel, courts should consider “(1) The work counsel has done in identifying or investigating

potential claims in the action; (2) Counsel’s experience in handling class actions . . . (3)

Counsel’s knowledge of the applicable law, and (4) The resources that counsel will commit to

representing the class.”). See also Damassia v. Duane Reade, Inc., 250 F.R.D. 152, 165

(S.D.N.Y. 2008) (noting that counsel who had “represented plaintiffs in these suits since they

were initiated” had “extensively investigated potential claims in the action.”). The Court also

appoints RG/2 Claims Administration, the administrator the parties jointly designate, as the

third-party settlement claims administrator.




                                                  3
       Case 1:16-cv-01520-LTS-SN Document 362 Filed 09/08/20 Page 4 of 6




       8.       The Court may properly oversee a release by Participating Class Members of

FLSA and state wage and hour claims. See Damassia, 250 F.R.D. at 162-63. For purposes of

settlement only, the Court exercises supplemental jurisdiction over Named Plaintiff and the Lead

Plaintiffs’ and the Class Members’ NYLL claims and approves the release of all state and local

wage and hour claims, together with FLSA claims in the manner described in the Settlement

Agreement.

       9.       A final fairness hearing on the question of whether the proposed Settlement

Agreement should be finally approved as fair, reasonable, and adequate is scheduled for January

19, 2021, at 10:00 a.m. The hearing will be held telephonically. At that time, the parties shall and

anyone wishing to participate shall call into the Court’s dedicated teleconferencing line at (877)

402-9757, and enter Access Code 793-8632, followed by the pound (#) key.

       10.      The Court approves the procedures for Class Members to opt out of or object to

the Settlement, as set forth in the Settlement Agreement and the Proposed Notice. ECF No. 359,

Ex. 1. Plaintiffs are directed to distribute the Proposed Notice to the Class in the following

manner:

             a. Within 15 days of this Order, Defendant FDM Group, Inc. (“FDM”) shall provide
                Plaintiffs’ Counsel and the Claims Administrator with a class contact list, in
                electronic form, that includes all of the information set forth in the Settlement
                Agreement, and Plaintiffs’ Counsel shall provide Defendant’s Counsel and the
                Claims Administrator with the Consultants who received Premium Pay pursuant
                to FDM’s records provided during discovery and the approximate number of
                hours worked for which each such Consultant received such Premium Pay.

             b. Within 40 days of this Order, the Claims Administrator will mail the Court-
                approved Notices to Class Members via First Class United States Mail.

             c. On or before the applicable Opt-Out Period, as defined in Sections 1.25 and
                2.6(B) of the Settlement Agreement, a Class Member’s Opt-Out Statement must
                be completed and postmarked.

             d. The Claims Administrator will stamp the receipt date on the original of each Opt-


                                                  4
       Case 1:16-cv-01520-LTS-SN Document 362 Filed 09/08/20 Page 5 of 6




                Out Statement and Objection that it receives and shall send copies to Counsel via
                email no later than three (3) days after receipt. The Claims Administrator will file
                the date-stamped originals of any and all objections with the Court no later than
                14 days prior to the Final Fairness Hearing. With their Motion for Final Approval,
                Class Counsel will file with the Clerk of the Court copies of all Opt-out
                Statements.

             e. If the Court grants the Motion for Final Approval of the Settlement, the Court will
                issue a Final Order and Judgment for Dismissal.

             f. Each Participating Class Member will have 90 days from the date of mailing to
                endorse and cash their Initial Settlement Distribution Checks. Any uncashed
                Initial Settlement Distribution Checks or Service Awards shall revert to
                Defendant after the expiration of 90 days from the date of mailing. Within 180
                days of the Effective Date, if any funds remain in the Error Fund, the Claims
                Administrator will make a subsequent distribution to each Participating Class
                Member using the allocation method set forth in Section 4.5 of the Agreement,
                and issue Subsequent Settlement Distribution Checks accordingly. Class
                Members will have 90 days from the date of mailing to endorse and cash their
                Subsequent Settlement Distribution Checks. Any uncashed Subsequent Settlement
                Distribution Checks shall revert to Defendant after the expiration of 90 days from
                the date of mailing.

             g. The “Effective Date” is the last of the following dates: (i) the date 31 days after
                the entry of an Order by this Court granting final approval of the Settlement, if
                there are no timely appeals; or (ii) if there is a timely appeal of this Court’s
                decision granting final approval, the day after all appeals are resolved in favor of
                final approval.

             h. No more than ten (10) days after the Effective Date, Defendants shall deposit the
                Gross Settlement Fund to the Escrow Account.

             i. No more than twenty-one (21) days after the Effective Date, the Claims
                Administrator shall pay the Claims Administrator’s total fees, mail Settlement
                Checks to the Participating Class Members, mail the attorneys’ fees and costs to
                Class Counsel, and mail the Service Awards.

       11.      To validly object to the Settlement Agreement, an objecting Class Member must

provide the following information in the written objection: (i) the objecting Class Member’s full

name, current address, and current telephone number; (ii) documentation sufficient to establish

membership in the Class; (iii) a statement of the position(s) the objecting Class Member wishes

to assert, including the factual and legal grounds for the position; (iv) copies of any other


                                                   5
         Case 1:16-cv-01520-LTS-SN Document 362 Filed 09/08/20 Page 6 of 6




documents that the objector wishes to submit in support of his or her position; (v) whether the

objecting Class Member intends to appear at the Fairness Hearing on with or without separate

counsel; and (vi) if the objecting Class Member intends to appear at the Fairness Hearing with

separate counsel, the identities of all attorneys who will separately represent the objecting Class

Member.

         12.   Pending the Fairness Hearing, all proceedings in this action, other than

proceedings necessary to carry out or enforce the terms and conditions of the Settlement

Agreement and this Order, are stayed.

         13.   To facilitate administration of the Settlement Agreement pending final approval,

the Court hereby enjoins all Class Members from filing or prosecuting any claims, suits, or

administrative proceedings regarding claims released by the Settlement Agreement unless and

until such Class Members have filed valid requests for exclusion. This includes any Class

Member’s continuing prosecution of related claims before the New York State Department of

Labor.

         14.   No later than Monday, January 4, 2021, Plaintiffs’ counsel shall move and file a

memorandum of law in support of final approval of the Settlement Agreement, an award of

attorney’s fees and costs, and service payments to the named plaintiffs.

         15.   The Clerk of Court is respectfully requested to terminate the motion at ECF No.

358.

SO ORDERED.



DATED:         September 8, 2020
               New York, New York




                                                 6
